AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                  V.                                   (For Offenses Committed On or After November 1, 1987)

           HAYDEE MUNOZ-MORENO (1)                                        Case Number:         19CR1930 MMA

                                                                       KENNETH TROIANO r - - ~ - -
                                                                       Defendant's Attorney
USM Number                        74840298                                                                        FILED
• -                                                                                                               SEP 12 2019
THE DEFENDANT:
~    pleaded guilty to count(s)         ONE OF THE INFORMATION                                          CLERK.   u.s DIST~•~~ -- ._ __
                                                                                                         '1 HERN DIST<.t1cr :JF CAuFo~·NIA
D    was found guilty on count(s)                                                              El'( - ~"'"'"·····-··-····---··• -- ·••f'IJ1Y
     after a olea of not guiltv.
Accordingly, tbe defendant is adjudged guilty of such couot(s), which involve tbe following offense(s):
                                                                                                                           Count
Title & Section                  Nature of Offense                                                                     Number{s)
21 USC 952,960                   Importation of a Controlled Substance                                                         I




    The defendant is sentenced as provided in pages 2 through                     2           of tbis judgment.
The sentence is imposed pursuant to tbe Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 D   Couot(s)                                                    is          dismissed on tbe motion of the United States.

      Assessment: $100.00


 D    NTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~  No fine                    •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                        HON. MICHAEL M. ANELLO
                                                                        UNITED STATES DISTRICT ruDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                HAYDEE MUNOZ-MORENO (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              19CR1930 MMA

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 EIGHTEEN (18) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
          - PLACEMENT AT FCI DUBLIN.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 --------- A.M.                                on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                - - - - - - - - - - - - - to - - - - - - - - - - - - - - -
 at                                        , with a certified copy of this judgment.
       ------------


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR1930 MMA
